Citation Nr: 0022816	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-27 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased evaluation for neck pain with 
weakness in the left arm, now characterized as intervertebral 
cervical disc syndrome, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to service connection for a hiatal hernia.  

3.  Entitlement to service connection for tendon degeneration 
and tendinitis of the shoulders.  

4.  Entitlement to service connection for gastroenteritis.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome.  

6.  Entitlement to an earlier effective date for the award of 
a 20 percent evaluation of the service-connected 
musculoskeletal neck pain with weakness of the left arm.  

7.  Entitlement to a temporary total disability evaluation 
due to surgery performed on the veteran's left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1988.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1998, the Board remanded this case to the RO for 
additional development after determining that a substantive 
appeal to a February 1995 Statement of the Case had been 
timely filed.  For that reason, the issue of the timeliness 
of the substantive appeal to the February 1995 Statement of 
the Case is not before the Board at this time.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO; the veteran must express timely 
disagreement with the decision; VA must respond by explaining 
the basis of the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999). 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1999).  Withdrawal of the claim may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by an appellant personally without 
the "express written consent" of the appellant.  38 C.F.R. 
§ 20.204(c) (1999).

One of the purposes of the Board's August 1998 remand was to 
provide the veteran with the opportunity to better define the 
issues he wished to appeal to the Board.  Unfortunately, his 
subsequent statements have clouded rather than clarified the 
issues.  Further, he appears to have raised new claims.  The 
Board must again remind the veteran that the raising of 
different claims at different stages in the appellate process 
creates "piecemeal litigation" which wastes scarce 
adjudicative resources needed not only as to his own claims, 
but also for the claims of other veterans.  

In October 1998, the veteran stated that he wished that "all 
issues, as listed on the remand title page, BVA Remand 
Decision dated 17 Aug 1998, [should be] adjudicated.  Except 
for Issue No. 1, which has already been decided by the BVA."  
The veteran, however, qualified this general comment with a 
specific statement that he withdrew the issue of entitlement 
to an increased evaluation for psoriasis of the trunk, 
elbows, legs, and dorsum of the feet, currently evaluated as 
10 percent disabling. Consequently, this issue is not before 
the Board at this time.  38 C.F.R. § 20.204.        

In October 1998, the veteran indicated that he was not 
contending that vertigo and cephalalgia should be considered 
as separate disorders.  He maintained that they constituted 
manifestations of "the neck and arthritis issues."  
Thereafter, in September 1999, the veteran submitted a 
written statement that the Board finds was clearly intended 
to withdraw some of the 14 claims noted by the Board in 
August 1998.  The issues withdrawn were: (1) Entitlement to 
service connection for a thoracic and lumbar strain; (2) 
entitlement to service connection for vertigo; (3) 
entitlement to service connection for cephalalgia; and (4) 
whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disability.  Accordingly, these issues are not before the 
Board at this time.  38 C.F.R. § 20.204.

In September 1999, the veteran indicated that he has never 
maintained that he has any form of arthritis.  
Notwithstanding, the Board finds that the issue of 
entitlement to service connection for arthritis and arthritic 
psoriasis of the neck, back, shoulders, elbows, hands, hips, 
and left knee is not in appellate status at this time because 
this claim has been effectively granted by the RO.  Based on 
the February 2000 rating determination, the veteran is 
currently service connected for psoriatic arthritis, 
including synovitis.  This condition has been evaluated as 60 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5009 (other types of arthritis) (1999).  This "other type" 
of arthritis would include synovitis or psoriatic arthritis.  
Accordingly, there is no remaining dispute as to whether this 
disability is service connected.

The veteran has disputed the RO determination that the grant 
of service connection for psoriatic arthritis, including 
synovitis is a "full grant" of his claim.  The Board must 
note that the issue of an increased evaluation for this 
disability is not inextricably intertwined with the issue of 
service connection for this disability.  In Grantham v. 
Brown, 114 Fed. 3d 1156 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that an "agency of 
original jurisdiction's first decision regarding a claim for 
benefits might not resolve, or even address, all necessary 
elements for the application for benefits."   Id. at 1158.  
In Grantham, the RO originally determined that service 
connection was not warranted for a disability.  As a result, 
the Federal Circuit observed that the RO "never reached the 
down-stream question concerning compensation level."  Id.  
The appellant filed a notice of disagreement with regard to 
the denial of service connection.  Subsequent adjudication of 
the claim resulted in the grant of service connection for 
this disability, and the RO awarded compensation benefits.  
The Federal Circuit has held that this determination, 
regarding the award of compensation benefits, was subject to 
a separate notice of disagreement.  Accordingly, the issue of 
the evaluation of the now service-connected psoriatic 
arthritis, including synovitis, must be the subject of a 
separate perfected in order for it to be before the Board at 
this time.  The same analysis would apply to a claim for an 
earlier effective date of an award of compensation benefits.  
The RO issued a Statement of the Case on the claim regarding 
an evaluation of psoriatic arthritis, including synovitis, 
and the issue of entitlement to an earlier effective date for 
service connection for psoriatic arthritis.  A substantive 
appeal to the February 2000 Statement of the Case regarding 
these two new issues is not in the record before the Board.  
Accordingly, they are not before the Board at this time.  

Other claims were addressed and adjudicated by the RO in a 
February 2000 rating determination.  The veteran was notified 
of this determination that month.  The veteran has not 
submitted a notice of disagreement to the February 2000 
rating determination in the record before the Board.  
Accordingly, these issues are not before the Board at this 
time.

Since the Board remanded this case to the RO in August 1998, 
the veteran has raised additional claims.  In an October 1998 
statement, he appears to raise a claim for a temporary total 
disability rating for back and right knee treatment.  These 
included the period June to September 1992 and January to 
April 1993 for neck and back disc herniation and a one month 
period of incapacitation beginning in October 1995 for the 
right knee.  In his February 2000 statement, pages 12 to 15, 
the claimant apparently alleges that he is entitled to an 
earlier effective date for the award of a total rating based 
upon individual unemployability.  In his February 2000 
statement, page 16, he indicates that he disagreed with the 
rating assigned for Raynaud's Syndrome.  These issues are 
referred back to the RO for initial consideration.

In a March 1999 statement, the veteran referred to Public Law 
105-111 concerning claims of clear and unmistakable error 
(CUE).  The Board notes that this public law addressed CUE in 
prior final determinations of the Board, not those of the 
originating agency.  In order to invoke this public law, the 
appellant must identify a final decision of the Board he is 
challenging on the basis of CUE.  The Board finds no such 
challenge has been raised.

For reasons which will become clear below, the issues of 
entitlement to an increased evaluation for neck pain and 
weakness in the left arm, now characterized as intervertebral 
cervical disc syndrome, currently evaluated as 40 percent 
disabling, and entitlement to an earlier effective date of an 
award of a 20 percent evaluation of the service connected 
musculoskeletal neck pain with weakness in the left arm will 
be the subject of the REMAND section of this determination.  
The various other allegations relating to CUE in RO 
determinations will also be addressed in that section.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
hiatal hernia, tendon degeneration, tendinitis of the 
shoulders and gastroenteritis are not meritorious on there 
own or capable of substantiation.  

2.  In July 1992, the RO denied the veteran's claim of 
entitlement to service connection for an irritable bowel 
syndrome.  The veteran was notified of this determination in 
August 1992.  

3.  The veteran did not file a valid notice of disagreement 
within one year of the August 1992 notice of the rating 
determination.  

4.  The additional evidence obtained since the RO's 
unappealed rating determination of July 1992 is either 
cumulative or redundant and, by itself or in connection with 
the evidence previously assembled, is not so significant that 
it must be considered in order to adjudicate fairly the 
veteran's claim for service connection for irritable bowel 
syndrome.  

5.  The veteran is not service connected for a left knee 
disability associated with the surgery on the left knee.  
Accordingly, a temporary total disability evaluation due to 
surgery performed on the veteran's left knee is not 
warranted.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
hiatal hernia, tendon degeneration, tendinitis of the 
shoulders and gastroenteritis are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  New and material evidence to reopen the veteran's claim 
for service connection for irritable bowel syndrome has not 
been submitted.  Accordingly, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The criteria for a temporary total rating based on 
hospitalization due to surgery performed on the veteran's 
left knee has not been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.29 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Hiatal Hernia, 
Tendon Degeneration, Tendinitis of the Shoulders and 
Gastroenteritis.  

As noted above, the veteran served on active duty from 
October 1976 to September 1988.  In his February 1988 
discharge evaluation, the veteran stated that he was in 
reasonably good condition.  He also indicated that the only 
problem was his neck and back from an auto accident in 1985.  
He specifically denied stomach, liver, or intestinal trouble.  
A painful or "trick" shoulder or elbow was also 
specifically denied.  He did make a reference to a hernia.  
The clinical evaluation held in February 1988 made no 
reference was made to a hiatal hernia, tendon degeneration, 
and tendinitis of the shoulders or gastroenteritis.  

In his initial claim for VA compensation, the veteran made no 
reference to a hiatal hernia, tendon degeneration, tendinitis 
of the shoulders or gastroenteritis.  In a detailed statement 
from the veteran dated August 1989, he again made no 
reference to these disabilities.  Further, at a VA evaluation 
held that month, no reference was made to these disorders.  

In a VA examination held in January 2000, a hiatal hernia was 
not found.  His shoulders showed a complete range of overhead 
position to 180 degrees and a complete range of rotation 
internally and externally.  The extremes of the ranges of 
motion were indicated to be painful.  Neurological 
examination that month made similar findings.  In neither 
examination was reference made to gastroenteritis.  

In written argument prepared by the veteran in September 
1999, he contended that his stomach problems are "more 
likely than not" resultant from his psoriatic arthritis and 
medication taken for this condition.  He failed to note a 
health care provider who supported this contention.  The 
veteran did note the medications used to treat his condition.  

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records fails to indicate that the 
veteran has been currently diagnosed with a hiatal hernia.  
Whether the veteran currently has tendon degeneration, 
tendonitis of the shoulders or gastroenteritis is, at best, 
questionable.  While the veteran's complaints have been 
noted, the veteran's complaints are not sufficient to 
determine that he suffers from either tendon degeneration, 
tendinitis of the shoulders or gastroenteritis.  

With respect to the second prong of the Caluza analysis, a 
review of the service medical records fails to indicate that 
the veteran was discharged with either a hiatal hernia, 
tendon degeneration, tendinitis of the shoulders or 
gastroenteritis.  The veteran specifically denied having some 
of these problems within an examination held closely 
following his discharge from active service.  

The veteran has provided some evidentiary assertions 
concerning the numerous symptoms he relates to his active 
service.  However, while he is competent to describe events 
or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  There 
is no showing on this record that the veteran possesses 
medical expertise adequate to diagnosis the claimed 
disabilities or to provide a medical opinion as to causation.

In this case, while the veteran could be service connected 
for a disability associated with medication used to treat a 
service-connected condition, the veteran is not competent to 
diagnose himself with gastroenteritis and then associate this 
condition with medication used to treat a service-connected 
disability.  The veteran is also not competent to diagnose 
himself with either a hiatal hernia, tendon degeneration or 
tendinitis of the shoulders, and then associate these 
disabilities with his active service.  

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
these alleged disabilities with either the veteran's active 
service or medication used to treat his service connected 
conditions.  If the service medical records do not show the 
claimed disabilities, and there is no medical evidence to 
link a current disability with events in service or with a 
service-connected disability, the claim is not well grounded.  
While the veteran may in fact suffer from some form of 
shoulder disorder, there is no competent medical evidence to 
support a conclusion that his current disability is related 
to the claimed tendon degeneration and tendonitis.  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.  The 
evidence submitted by the veteran in support of his claims 
consists nearly entirely of his own statements along with 
Court and Board decisions that have little relevance to these 
claims.  In any event, the record does not reveal that the 
veteran or his representative possess any medical expertise, 
and they have not claimed such expertise.  Thus, the 
veteran's lay medical assertions, as well as those of his 
representative, to the effect that these disorders were 
caused by his active service, have no probative value.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  On the issue of 
medical causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence that exists that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Irritable Bowel 
Syndrome.

Service connection for irritable bowel syndrome was denied by 
the RO on a de novo basis in July 1992.  The veteran was 
notified of this determination in August 1992.  Initially, 
the Board first considered whether there was an appeal to the 
July 1992 rating determination.  A definition of what 
qualifies as a "notice of disagreement" has been cited 
above.  Based on a review of the procedural history of this 
case, the Board concludes that the veteran did not file a 
notice of disagreement to the July 1992 rating determination.  
While the veteran did file other statements following the 
July 1992 determination within one year of August 1992, there 
is no notice of disagreement to this determination because 
that correspondence did not dispute that determination and 
request appellate review.  Accordingly, the July 1992 
determination is final in the absence of "new and material" 
evidence.  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The Court, in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a post-Hodge three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

Even if the veteran has irritable bowel syndrome at this 
time, such a disability would still need to be shown as 
associated with his active service.  In this case, the 
veteran himself has supplied no new competent medical 
evidence to support the theory that his current alleged 
irritable bowel syndrome is related to service.  While 
treatment records may indicate some form of stomach disorder, 
the evaluators have failed to associate this disability with 
the veteran's active service.  Further, no health care 
provider has associated this condition with treatment for a 
service-connected disability.  The outpatient treatment 
records and VA evaluations obtained by the RO fail to show 
that any physician has linked the current alleged irritable 
bowel syndrome with his period of active military service 
many years ago.  

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).
 
Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
veteran provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO many years ago.  Accordingly, the application to reopen 
the previously denied claim of entitlement to service 
connection is denied.  
 


III.  Entitlement to a Temporary Total Disability Evaluation 
due to Surgery Performed on the Veteran's Left Knee.

This issue by far is the most confusing raised by the 
veteran.  On the one hand, within his September 1999 
statement, he withdraws issue number 13, the claim that new 
and material evidence has been submitted to reopen the issue 
of service connection for a left knee disability.  On the 
other hand, the veteran continues to raise the issue of a 
temporary total disability evaluation due to surgery 
performed on his left knee.  

Although the veteran has clearly withdrawn the claim of 
service connection for a left knee disability, he has also 
clearly maintained the claim of entitlement to a temporary 
total disability evaluation due to surgery performed on his 
left knee.  Accordingly, the Board must address this issue.  
In a subsequent statement, the veteran appears to note that 
he is entitled to a temporary total disability evaluation due 
to surgery performed on his right knee.  The Board must note 
that he is currently not service connected for a right knee 
disability.  In any event, the issue of entitlement to a 
temporary total disability evaluation due to surgery 
performed on the veteran's right knee (as clearly stated 
within the Board's August 1998 determination of what issues 
are and are not before the Board at this time) is not before 
the Board at this time.  Accordingly, such a claim must be 
filed initially with the RO.  

To summarize the pertinent provisions of the regulatory 
criteria, a total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a "service-connected disability" has 
required hospitalized treatment in a VA or an approved 
hospital for a period in excess of 21 days.  The rules for 
implementing these regulations are contained in the subparts 
of that statute.  38 C.F.R. § 4.29(a)(1),(2),(b) and (c) 
(1999).  

The veteran is currently service connected for psoriatic 
arthritis, including synovitis.  However, there is no medical 
evidence to indicate that this disability caused the surgery 
in question.  The Board has noted that notwithstanding that 
the hospital admission was for a disability was not connected 
with service, if (during such hospitalization) hospital 
treatment for a service-connected disability was instituted 
and continued for a period in excess of 21 days, a temporary 
total disability evaluation could be granted under 38 C.F.R. 
§ 4.29(b) (1999).  However, the Board review of the medical 
treatment in question reveals no treatment for a service-
connected disorder in excess of 21 days.  More importantly, 
as the veteran is not service connected for a left knee 
disability, and there is no indication of the psoriatic 
arthritis, including synovitis, in the left knee, the VA 
cannot grant a temporary total disability evaluation due to 
surgery performed on the left knee.  Accordingly, this claim 
is denied.  


ORDER

Entitlement to service connection for a hiatal hernia, tendon 
degeneration, tendinitis of the shoulders and gastroenteritis 
are denied.  

As new and material evidence has not been received, the 
application to reopen the claim of service connection for 
irritable bowel syndrome remains denied.  

Entitlement to a temporary total disability evaluation due to 
surgery performed on the veteran's left knee is denied.  


REMAND

It is essentially contended that the veteran should be 
awarded an earlier effective date for the 20 percent 
evaluation of the service-connected musculoskeletal pain with 
weakness to the left arm.  The veteran's contentions 
regarding this claim are diffuse and at times difficult to 
interpret.  It appears, however, that his first theory of 
entitlement is that an earlier RO decision or decisions 
contains CUE.  A finding of CUE would remove the finality of 
the RO's November 1989 determination.  The Board concludes 
that the claim of CUE is inextricably intertwined with the 
claim for an earlier effective date of an award of a 
compensable evaluation.  Harris v. Derwinski, 1 Vet. App. 180 
(1995).  Moreover, as a matter of preserving adjudicative 
resources, it would be more expedient to deal with the CUE 
claim before addressed the claim for an earlier effective 
date.  

In Fugo v. Brown, 6 Vet. App. 40, 45 (1993), the Court held 
that if a veteran wishes to reasonably raise a claim of CUE 
in an RO determination there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error, as in Mata v. Principi, 3 Vet. App. 558 
(1992), that, if true, would be clear and unmistakable error 
on its face, persuasive reasons "must be given as to why the 
result would have been manifestly different but for the 
alleged error."  The United States Court of Appeals for the 
Federal likewise has emphasized that to rise to the level of 
CUE under 38 C.F.R. § 3.105, the alleged error must be 
outcome determinative.  Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999).

For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has further pointed out that CUE involves 
adjudicative errors.  A change in medical diagnosis could not 
constitute CUE.  Russell v. Principi, 3 Vet. App. at 314.  
Accordingly, an allegation that a medical provider made a 
"clear and unmistakable error" does not raise a valid claim 
of CUE because the alleged error is not an adjudicative 
error.  Furthermore, the Court has held that a failure of the 
duty to assist only creates an incomplete record, and can not 
rise to the level of CUE.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  After the United States Court of Appeals for the 
Federal Circuit found in Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) that a grave procedural error involving the duty 
to assist could vitiate the finality of the adjudication of a 
claim for service connection, the Court found that the 
analysis in Hayre rested on three factors.  First, that the 
assistance sought was specifically requested.  Second, a 
failure to notify the claimant that the requested assistance, 
in that case the obtaining of certain service medical 
records, had not been successful.  Third, the special 
importance of service medical records in a claim for service 
connection.  Simmons v. West, 13 Vet. App. 501, 506-07 
(2000).  The Simmons Court then held that the failure to 
carry out the duty to assist as alleged in that case (to 
provide a VA examination) could not be deemed to be such a 
grave procedural error as to toll the finality of the RO 
determination in question.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. 
at 43.  A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The record contains a number of communications from the 
appellant relating to claims of CUE.  In October 1995, he 
alleged CUE in a January 1995 rating determination concerning 
the rating for neck pain and weakness.  Since the January 
1995 rating determination was not final, there is no basis 
under the law for a claim of CUE.

On appeal, the claimant has alleged CUE in the rating 
determination of September 17, 1996.  He asserts that the 
rating determination was "improper" because it service 
connected a clinical finding (synovitis as secondary to 
psoriatic arthritis) rather than a disease process causing 
the finding.  He maintains, in substance, that the disability 
should have been classified as psoriatic arthritis and that 
therefore he was entitled to have each joint affected by the 
disability separately rated.  He further maintains that he 
was entitled to an effective date of award of such separate 
ratings from the date of his claim.

In October 1998, the veteran alleged there was "clear and 
unmistakable error" in a VA medical examination in 1989 
concerning the presence or absence of degenerative joint 
disease of the neck.  He alleged the RO then made a 
determination based upon an incomplete record.   He has 
alleged CUE in the "1992 C&P rating decision" attributing 
the left knee problem to an on the job injury.  He alleged 
CUE by a VA physician on an examination in 1990 concerning 
the existence of psoriatic arthritis.  He also alleged CUE in 
VA manuals and regulations governing the manifestations of 
psoriatic arthritis.  He alleged a 1989 C&P examination was 
CUE because it failed to evaluate for thoracic and lumbar 
strain.  

In February 2000, the veteran appears to have summarized his 
claims involving CUE within rating decisions of 1989, 1990, 
and 1992.  With regard to the "1989" rating, he maintains 
that the VA examiner committed clear and unmistakable error 
by providing an inadequate examination, or alternatively, by 
falsifying his report.  The adjudicators allegedly committed 
CUE by failing to return the examination report.  He also 
maintains that there was evidence of record to support the 
grant of service connection for arthritis of the cervical 
spine.

With regard to the "1990" rating, he alleges there was CUE 
in the denial of the claim for psoriatic arthritis because 
the RO relied upon the medical evidence of a nonspecialist as 
opposed to a specialist.

With regard to the "1992" rating, he alleges there was CUE 
involving his left knee and back claims.  He alleges there 
was "CUE in interpretation of the evidence submitted" as to 
the left knee.  He further maintains there was "CUE in 
interpretation of the records and the rating decision" with 
respect to his back.  He alleges there was CUE with respect 
to the rating of his neck disability, apparently on the basis 
of the theory that evidence of a June 1992 neck injury was of 
record and not considered by the RO.  

The Board must point out that under the above case law, the 
rating determination under challenge must be specifically 
identified, at least by month and year.  Further, as a matter 
of law allegations that evidence was misinterpreted, that a 
medical provider committed CUE, or generally that CUE arose 
because of a failure of the duty to assist are all legally 
insufficient to raise a claim of CUE.  Likewise, a valid 
claim of CUE can not be mounted on the basis of evidence not 
in the record at the time of the determination in question, 
or subsequent changes in the law.  Finally, to rise to the 
level of CUE, the error must be of such magnitude as to 
mandate a different outcome.  

The issues currently on appeal include the claim of 
entitlement to an increased evaluation for neck pain and 
weakness in the left arm, currently referred to by the RO as 
"intervertebral cervical disc syndrome," and evaluated as 
40 percent disabling.  The Board finds that additional 
medical evidence and procedural review is required to 
adjudicate this claim.  

In August 1998, the issues before the Board included a claim 
of entitlement to an increased evaluation for neck pain and 
weakness in the left arm, evaluated as 20 percent disabling.  
In a new rating determination, the veteran was awarded a 40 
percent evaluation for intervertebral cervical disc syndrome 
without reference to weakness in the left arm.  At the same 
time, the RO assigned a 60 percent for the service-connected 
disability classified as psoriatic arthritis, including 
synovitis.  It is not clear whether the manifestation 
formerly termed weakness in the left arm was deemed to be 
etiologically related to the intervertebral cervical disc 
syndrome or the disability classified as psoriatic arthritis.  
What is clear is that the veteran disputes the evaluation.  
Consequently, in light of the changing characterization of 
the veteran's service-connected disability, the Board 
believes that it must have a record that clearly permits a 
determination as to what manifestations are due to the 
service-connected disability now classed as intervertebral 
cervical disc syndrome and the disability now classified as 
psoriatic arthritis, including synovitis, which may exist in 
the left arm.

Based upon a preliminary review of the record, the Board 
finds that there remain outstanding questions concerning the 
actual nature of the disability or disabilities that have 
been service connected.  Clearly, ascertaining the actual 
nature of the disability or disabilities is fundamental to 
applying the rating criteria and assessing whether the 
disability is properly evaluated.  As noted above, the RO has 
awarded the veteran a 60 percent evaluation for a disorder 
classified as psoriatic arthritis, including synovitis.  The 
Board concludes that further development is required on the 
critical issue of whether the service connected disability is 
actually psoriatic arthritis, including synovitis.  This 
matter is also linked to the question of what manifestations 
are properly for consideration as part of the disability now 
classified as intervertebral cervical disc syndrome.  
Accordingly, additional development, as specified below, is 
required.  Accordingly, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
records pertinent to his service-
connected disabilities now classified as 
psoriatic arthritis with synovitis and 
neck pain with weakness of the left arm, 
now classified as intervertebral cervical 
disc syndrome.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.  

2.  The RO should arrange for a VA 
examination to determine the nature, 
extent, severity, and existence of the 
veteran's service-connected disabilities, 
now classified as psoriatic arthritis 
with synovitis and intervertebral 
cervical disc syndrome and.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must review a 
copy of this REMAND.  All necessary tests 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, clinical findings, and comment 
on the functional limitation, if any, 
caused by the veteran's service-connected 
disabilities based on objective medical 
evidence.  The examiner should provide 
responses to the following questions:  

(a)  Is there objective medical 
evidence to support the conclusion 
that the veteran suffers from 
psoriatic arthritis?  If so, what is 
that evidence. 

(b)  Is there objective medical 
evidence to support a conclusion 
that the veteran suffers from 
synovitis?  If so, what is that 
evidence.  

(c)  Is there objective medical 
evidence to support the conclusion 
that the veteran suffers from 
intervertebral cervical disc 
syndrome?  If so, what is that 
evidence.

(d)  What are the manifestations of 
the service-connected disabilities, 
if any?  The range of motion of any 
joint affected by an orthopedic 
disability associated with the 
veteran's service-connected 
disabilities should be specifically 
reported.  

(e)  The veteran has complaints of 
pain that he attributes to his 
service-connected arthritis and 
cervical disc syndrome.  The 
examiner must specifically comment 
on the presence or absence of any 
objective manifestations that would 
demonstrate objective functional 
impairment due to pain attributable 
to the service-connected 
disabilities, such as pain on 
movement, swelling, deformity, or 
any other objective finding that 
supports or does not support the 
level of subjective complaints.  

(f)  Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as a result of his service-
connected disabilities.  If so, the 
examiner should comment on the 
severity of the incoordination and 
the effect incoordination has on his 
ability to function.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO should issue a statement of 
the case concerning the claim for an 
increased rating for Raynaud's Phenomena, 
currently evaluated as 10 percent 
disabling.  Manlicon v. West, 13 Vet. 
App. 268 (1999).

5.  The RO should adjudicate the claim of 
CUE relating to the rating action in 1989 
as an intertwined issue with regard to 
the claim for an earlier effective date 
of an award of a 20 percent evaluation 
for musculoskeletal neck pain with 
weakness of the left arm.  The Board 
notes that should the determination with 
regard to this issue be unfavorable, the 
issue will not be in appellate status 
unless the claimant files a notice of 
disagreement and, after a statement of 
the case has been provided, a substantive 
appeal.  The attention of the RO and the 
claimant is invited to the discussion 
above at pages 16-20 as to what is and 
what is not a valid claim of CUE.

6.  After completion of the above, the RO 
should readjudicate the veteran's claims 
seeking an increased evaluation for 
psoriatic arthritis (including synovitis) 
of the left arm and intervertebral 
cervical disc syndrome.  The 
readjudication of these claims, the sole 
appellate issues that are before the 
Board at this time, must be within the 
analytical framework provided by the 
Court in DeLuca v. Brown, 8 Vet. App. 
202, 205-6 (1995), and it must consider 
all pertinent diagnostic criteria.  
Further, the RO should consider the 
applicability of the Court's decision in 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), with respect to the veteran's 
entitlement to separate ratings for 
different disabilities associated with 
the service-connected disorders.  

The veteran is specifically advised that 
any additional claims will not be before 
the Board unless the determination of the 
RO is unfavorable, and the veteran files 
a notice of disagreement and completes 
all procedural steps necessary to appeal 
a claim to the Board in accordance with 
38 U.S.C.A. § 7105 (West 1991).  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

